FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D20-2455
                 _____________________________

GLENN M. WRIGHT,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Adrian G. Soud, Judge.

                       September 22, 2021


PER CURIAM.

     In this appeal, the State agrees with the argument made by
Appellant Glenn Wright that his petition seeking electronic
records of his plea hearing should have been granted below. We
likewise conclude that if the electronic records sought by Wright
exist, then he is entitled to obtain a copy of them upon paying the
appropriate cost to produce them. Accordingly, we reverse and
remand.

     In 2019, Wright made a request to the Official Court Reporter
for any stenographic notes or electronic recordings of a change in
plea hearing in his criminal case. A few months later, Wright
sought relief from the trial court, alleging that “despite repeated
requests” the court reporter had not provided him with the records.
The trial court denied Wright’s request citing the fact that he
already possessed a copy of the official transcript.

     Florida’s Rules of Judicial Administration establish a broad
policy of allowing public access to judicial branch records. Fla. R.
Jud. Admin. 2.420(a). Records of the judicial branch include
“electronic records, videotapes, or stenographic tapes of court
proceedings.” Fla. R. Jud. Admin. 2.420(b)(1)(A). In this case,
Wright duly requested electronic records of his November 19, 2015
hearing so that he could check the accuracy of the transcript for
alleged scrivener’s omissions. We reverse in Wright’s favor because
he is entitled to such records to the extent that they exist. See
Morency v. State, 223 So. 3d 439 (Fla. 5th DCA 2017) (finding the
defendant entitled to any electronic recordings of his trial).
Accordingly, we reverse and remand for further proceedings
consistent with this opinion.

    REVERSED and REMANDED

LEWIS, OSTERHAUS, and KELSEY, JJ., concur.


                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Glenn M. Wright, pro se, Appellant.

Ashley Moody, Attorney General, and Daren L. Shippy, Assistant
Attorney General, Tallahassee, for Appellee.




                                 2